RECE!VED

JAN 2 5 2013 UNITED srATEs DISTRICT coURT
WESTERN Drsrchr oF LoUrsrANA

MSF€R%Y&M€P%F°ESS\'§.A~A ALEXANDRIA DIVISIoN
ALEXANDF||A, LOUIS|ANA

 

LOUIS SCOTT and CASE NO. l6-CV-1015
SANDRA SCOTT

-Vs- JUDGE DRELL
TOWN OF SIMMESPORT,

BRANDON SPILLMAN and
ALVIE JONES MAG. JUDGE PEREZ-MONTES

 

O R D E R

Before the court is a “Motion for Stay” filed on behalf of all named defendants in this case.
(Doc. 49). Defendants’ motion seeks a stay of the jury trial of this matter, set for February ll,
2019, in contemplation of an appeal recently filed before the United States Fifth Circuit Court of
Appeals. (Doc. 50). In consideration of the filing of the notice of appeal by defendants, it is hereby

ORDERED that defendants’ pending “Motion for Stay” (Doc. 49) is GRANTED and,
accordingly, this matter is STAYED pending resolution of the appeal.

The court notes, however, that our ruling denying entry of summary judgment Was
predicated on the existence of material fact and credibility issues for resolution at that time. As
the court did not make a determination as to defendants’ ultimate entitlement to the defense of
qualified immunity, defendants’ appeal may not be proper at this time. Backe v. LeBlanc, 691 F.3d
645, 648 (5th Cir. 2012) quoting Lion Boulos V. Wilson, 834 F.Zd 504, 507 (Sth Cir. 1987).

THUS DONE AND SIGNED at Alexandria, Louisiana this % day of January, 2019.

DEE D. DRELL, JUDGE
UNITED STATES DISTRICT COURT

